Citation Nr: 1607011	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $21,153.77, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Kathleen McGarvey, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to March 1990, from January 2003 to July 2003, and from March 2007 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Committee on Waivers and Compromise of the Cleveland, Ohio Regional Office (RO) which denied the request for the waiver of overpayment of VA benefits.  In November 2015, the Veteran testified before the undersigned at a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a) in order to dispose of the matter on appeal, a determination must be made as to whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

In viewing these various factors, one of the reasons for the denial of the Veteran's request for a waiver was that the Veteran bore fault in the creation of the debt and was unjustly enriched because he did not report his wife's income.  With regard to his pension benefits, VA paid the Veteran based on his family income.  Because his former wife filed a tax return, as acknowledged by the Veteran, which showed she had income, that income was included in the sum total of the Veteran's family income, but he did not report that income.  However, the Veteran maintains that he had no knowledge of her income and they did not file joint tax returns.  He indicated that the income was not even earned by her and it was a fraudulent report to earn tax credits and was under investigation.  He testified that he initially moved out of the family home for 5 days for a trial separation, but then formally moved out in February 2010.  A review of the record shows that in April 2010, VA received from the Veteran a VA Form 21-686c, in which he informed VA that he had separated from his former wife and they were not residing together.  The Veteran was ordered to pay child support as of the next month.  The Veteran and his former wife eventually divorced in August 2011.  

At his hearing, the Veteran indicated that he was disputing the creation of the debt and his arguments are not limited to the "fault" factors articulated for consideration of a waiver.  Rather, his arguments, while overlapping, also pertain to whether the creation of the debt at issue was valid. 

Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board on the Veteran's waiver claim must be deferred pending formal adjudication of his challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a Veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue must precede consideration of the waiver issue. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to resubmit his tax returns for the period of the overpayment in conjunction with the creation issue.  If he has further information regarding any investigation of his former spouse, he should also submit that information.   

2.  Adjudicate the issue of whether the overpayment was properly created, taking into consideration the April 2010 VA Form 21-686c as well as all other pertinent documentation.  If the overpayment in this case is determined to have been properly created, entitlement to a waiver should again be considered.  In the event that the claim continues to be denied on either basis, the Veteran should be sent an appropriate supplemental statement of the case (SSOC) and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

